124 F.3d 1301
William A. Brandt, Jr., Chapter 7 Trustee of Estate ofSoutheast Banking Corporation, Southeast Properties, Inc.,Financial Carriers, Inc., All Other Entities Described inExhibit 'A' Attached Hereto, First City Bancorp, Inc., FirstDevelopment Corp. of Jacksonville, First National Bank ofPalm Beach, Inc., First Pioneer Corporation, First PlusInsurance Agency, Inc., Semco Services, Inc., SWQ Holdings,Inc., Southeast Acquisition Company, Southeast Credit
NO. 95-4324
United States Court of Appeals,Eleventh Circuit.
Sept 08, 1997
S.D.Fla., 92 F.3d 1199

1
DENIALS OF REHEARING EN BANC.